DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/647123 filed on 05 May 2022.  
Claims 1-24 are pending.  Claims 1, 14, and 24 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,250,023 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter.
Claims 1-24 of the instant application are claiming the same subject matter that are recited in claims 1-24 of U.S. Patent No. 11,250,023 B2 as follows:  
Instant Application 
US Patent No. 11,250,023 B2
1. A method comprising: creating, by one or more processors, a duplicate database table of an original database table associated with the data without duplicating the data itself by copying metadata of the first plurality of metadata to create a second plurality of metadata for each of the plurality of files, wherein the original database table stores the data in a plurality of files and a first plurality of metadata that summarizes at least some of the data content of at least some of the plurality of files; modifying a piece of data in the duplicate database table by modifying the piece of data in a duplicate one of the plurality of files; and updating the second plurality of metadata to reference the duplicate one of the plurality of files.

2. The method of claim 1, wherein a system can determine whether one of the plurality of files needs to be accessed when processing a query without accessing that file from the one or more storage devices using the first plurality of metadata.
3. The method of claim 1, wherein the first plurality of metadata comprises an inventory of data stored in the original database table.
4. The method of claim 1, wherein the original database table represents a logical grouping of data.
5. The method of claim 1, wherein the modification comprises: copying the one of the plurality of files to a duplicate file and modifying the piece of data in the duplicate file.
6. The method of claim 1, further comprising: allowing modification of the piece of data associated with the original database table independently of the duplicate database table and without copy of the data itself.

7. The method of claim 1, further comprising: allowing access to the data using the duplicate database table.
8. The method of claim 1, wherein the 
original database table comprises a set of tables.
9. The method of claim 1, wherein the duplicate database table is read only.
10. The method of claim 1, wherein modified data associated with one of the original database table and the duplicate database table is not visible to the other table.

11. The method of claim 1, wherein data deleted from one of the original database table and the duplicate database table remains visible to the other table.
12. The method of claim 1, wherein inserted data associated with one of the original database table and the duplicate database table is not visible to the other table.
13. The method of claim 1, further comprising deleting the original database table upon completion of modifying the data associated with the original database table.
14. A system, comprising: one or more storage devices to store an original database table, wherein the original database table stores data in a plurality of files and a first plurality of metadata that summarizes at least some of the data content of at least some of the plurality of files; and one or more processors, operatively coupled with the one or more storage devices, to: create a duplicate database table of the original database table associated with the data without duplicating the data itself by copying metadata of the first plurality of metadata to create a second plurality of metadata for each of the plurality of files, modify a piece of data in the duplicate database table by modifying the piece of data in a duplicate one of the plurality of files, and update the second plurality of metadata to reference the duplicate one of the plurality of files.

15. The system of claim 14, wherein the system can determine whether one of the plurality of files needs to be accessed when processing a query without accessing that file from the one or more storage devices using the plurality of metadata
16. The system of claim 14, wherein the first plurality of metadata comprises an inventory of data stored in the data.
17. The system of claim 14, wherein the original database table represents a logical grouping of data.
18. The system of claim 14, wherein the modification of the piece of data occurs by copying the one of the plurality of files to a duplicate file and modifying the piece of data in the duplicate file.
19. The system of claim 14, wherein the one or processors further to allow modification of the data associated with the original database table independently of the duplicate database table and without copy of the data itself.
20. The system of claim 14, wherein modified data associated with the original database table is not visible to the duplicate database table.
21. The system of claim 14, wherein modified data associated with the duplicate database table is not visible to the original database table. 
22. The system of claim 14, wherein the modification of the piece of data is one of a write of the piece of data to the duplicate one of plurality of files and an update to the piece of data in the duplicate one of plurality of files

23. The system of claim 14, wherein the one or more storage devices is separate from the one or more processors.
24. A non-transitory computer-readable medium that, when executed, causes one or more processors to: create, by the one or more processors, a duplicate database table of the original database table associated with the data without duplicating the data itself by copying metadata of the first plurality of metadata to create a second plurality of metadata for each of the plurality of files, wherein the original database table stores the data in a plurality of files and a first plurality of metadata that summarizes at least some of the data content of at least some of the plurality of files; modify a piece of data in the duplicate database table by modifying the piece of data in a duplicate one of the plurality of files; and update the second plurality of metadata to reference the duplicate one of the plurality of files. 
11. A method comprising: identifying an original database table associated with data, wherein the original database table stores the data in a plurality of files and a first plurality of metadata that summarizes at least some of the data content of at least some of the plurality of files; creating, by one or more processors, a duplicate database table of the original database table associated with the data without duplicating the data itself by copying metadata of the first plurality of metadata to create a second plurality of metadata for each of the plurality of files; modifying a piece of data in the duplicate database table by modifying the piece of data in a duplicate one of the plurality of files; and updating the second plurality of metadata to reference the duplicate one of the plurality of files.
12. The method of claim 11, wherein a system can determine whether one of the plurality of files needs to be accessed when processing a query without accessing that file from the one or more storage devices using the first plurality of metadata.
13. The method of claim 11, wherein the first plurality of metadata comprises an inventory of data stored in the original database table.
14. The method of claim 11, wherein the original database table represents a logical grouping of data.
15. The method of claim 11, wherein the modification comprises: copying the one of the plurality of files to a duplicate file and modifying the piece of data in the duplicate file.
16. The method of claim 11, further comprising: allowing modification of the piece of data associated with the original database table independently of the duplicate database table and without copy of the data itself.
17. The method of claim 11, further comprising: allowing access to the data using the duplicate database table.
18. The method of claim 11, wherein the original database table comprises a set of tables.
19. The method of claim 11, wherein the duplicate database table is read only.
20. The method of claim 11, wherein modified data associated with one of the original database table and the duplicate database table is not visible to the other table.
21. The method of claim 11, wherein data deleted from one of the original database table and the duplicate database table remains visible to the other table.
22. The method of claim 11, wherein inserted data associated with one of the original database table and the duplicate database table is not visible to the other table.
23. The method of claim 11, further comprising deleting the original database table upon completion of modifying the data associated with the original database table.
1. A system, comprising: one or more storage devices to store an original database table associated with data, wherein the original database table stores the data in a plurality of files and a first plurality of metadata that summarizes at least some of the data content of at least some of the plurality of files; and one or more processors, operatively coupled with the one or more storage devices, to: create a duplicate database table of the original database table associated with the data without duplicating the data itself by copying metadata of the first plurality of metadata to create a second plurality of metadata for each of the plurality of files, modify a piece of data in the duplicate database table by modifying the piece of data in a duplicate one of the plurality of files, and update the second plurality of metadata to reference the duplicate one of the plurality of files.
2. The system of claim 1, wherein the system can determine whether one of the plurality of files needs to be accessed when processing a query without accessing that file from the one or more storage devices using the plurality of metadata.
3. The system of claim 1, wherein the first plurality of metadata comprises an inventory of data stored in the data.
4. The system of claim 1, wherein the original database table represents a logical grouping of data.
5. The system of claim 1, wherein the modification of the piece of data occurs by copying the one of the plurality of files to a duplicate file and modifying the piece of data in the duplicate file.
6. The system of claim 5, wherein the one or processors further to allow modification of the data associated with the original database table independently of the duplicate database table and without copy of the data itself.
7. The system of claim 6, wherein modified data associated with the original database table is not visible to the duplicate database table.
8. The system of claim 7, wherein modified data associated with the duplicate database table is not visible to the original database table.
9. The system of claim 1, wherein the modification of the piece of data is one of a write of the piece of data to the duplicate one of plurality of files and an update to the piece of data in the duplicate one of plurality of files.
10. The system of claim 1, wherein the one or more storage devices is separate from the one or more processors.
24. A non-transitory computer-readable medium that, when executed, causes one or more processors to: identify an original database table associated with data, wherein the original database table stores the data in a plurality of files and a first plurality of metadata that summarizes at least some of the data content of at least some of the plurality of files; create, by the one or more processors, a duplicate database table of the original database table associated with the data without duplicating the data itself by copying metadata of the first plurality of metadata to create a second plurality of metadata for each of the plurality of files; modify a piece of data in the duplicate database table by modifying the piece of data in a duplicate one of the plurality of files; and update the second plurality of metadata to reference the duplicate one of the plurality of files. 

As to claims 1-24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have derived their claim limitations from claims 1-24 of U.S. Patent No. 11,250,023 B2 since they are claiming the same subject matter and are substantially similar in scope. 
Allowable Subject Matter
Claims 1-24 are allowable over prior art and would be allowed with Applicant’s filing a Terminal Disclaimer against U.S. Patent 11,250,023 B2 to overcome the Double Patenting Rejections.
Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 14, and 24. Specifically, the prior art of record does not teach the features of the claim limitations that include creating a duplicate database table of the original database table associated with the data without duplicating the data itself by copying metadata of the first plurality of metadata to create a second plurality of metadata for each of the plurality of files, modifying a piece of data in the duplicate database table by modifying the piece of data in a duplicate one of the plurality of files, and updating the second plurality of metadata to reference the duplicate one of the plurality of files or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 14, and 24.
	The closest prior art of record, Sudarsanam et al. (U.S. Patent No. 9,529,808 B1, hereinafter “Sudarsanam”) which teaches a system and method for efficient and flexible organization and management of file metadata associated with a clone of a snapshot from a source data. However Sudarsanam does not teach the features of the claim limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 14, and 24. In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention to have integrated or modified the system and method for efficient and flexible organization and management of file metadata associated with a clone of a snapshot from a source data in combination with the other limitations recited in the context of independent claims 1, 11, and 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157